Citation Nr: 0206260	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  01-09 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a groin disorder, 
claimed as a cyst.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The veteran served on active duty from December 1972 to 
November 1975.  This appeal arises from a March 2001 rating 
decision of the Department of Veterans Affairs (VA), 
Montgomery, Alabama, regional office (RO).  That rating 
decision determined that new and material evidence had not 
been submitted to reopen the previously denied claims for 
service connection for a back disorder and for a groin 
disorder, claimed as a cyst.

The Board of Veterans' Appeals (Board) notes that the veteran 
has raised other issues in a written statement dated in 
January 2001 and his VA Form 9 received in October 2001.  The 
claims for service connection for a stomach disorder and for 
residuals of exposure to Agent Orange are hereby referred to 
the RO for initial consideration.


FINDINGS OF FACT

1.  An April 1989 rating decision denied service connection 
for back and groin disabilities; the basis for the denials 
was that no back or groin pathology or injury was shown 
during the veteran's period of service; the veteran was 
notified of the RO's decision and he did not file a timely 
appeal. 

2.  The evidence received since the April 1989 rating 
decision is cumulative of evidence of record considered in 
that decision; it does not bear directly and substantially 
upon the specific matters under consideration; and it is not 
so significant that it must be considered in order to fairly 
decide the merits of the claims.





CONCLUSION OF LAW

The April 1989 rating action is final, and the veteran has 
not submitted new and material evidence since the RO's April 
1989 rating decision denying his claims of entitlement to 
service connection for back and groin disabilities, and thus 
the claims are not reopened.  38 U.S.C. § 4005 (1988); 
38 C.F.R. § 19.192 (1988); currently 38 U.S.C.A. §§ 5108, 
7105 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.156, 20.302, 
20.1103 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An April 1989 rating decision denied service connection for 
back and groin disabilities.  The basis for the denials was 
that no back or groin pathology or injury was shown during 
the veteran's period of service.  Following notification of 
the RO's decision, the veteran did not file a timely appeal, 
and the April 1989 decision became final.  38 U.S.C. § 4005 
(1988); 38 C.F.R. § 19.192 (1988); currently 38 U.S.C.A. 
§ 7105 (West 1991 and Supp. 2001); 38 C.F.R. §§ 20.302, 
20.1103 (2001).

In order to reopen the claim, new and material evidence must 
be submitted.  The Board acknowledges that the regulation 
regarding new and material evidence was recently amended.  
See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)).  This amendment to 38 C.F.R. 
§ 3.156(a) applies only to claims to reopen a finally decided 
claim received on or after August 29, 2001.  The veteran's 
request to reopen his claims was filed prior to August 29, 
2001.  Therefore, the amended regulation does not apply.

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  

As noted above, the basis for the April 1989 rating decision 
was that no back or groin pathology or injury was shown 
during the veteran's period of active duty.  For service 
connection to be established, there must be a current 
disability and evidence that such disability resulted from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).

At the time of the April 1989 Board decision, the record 
contained the veteran's service medical records, which showed 
no back or groin complaints or pathology.  A private medical 
record dated in October 1984 noted complaints of back pain.  
These had begun shortly before when lifting wooden pallets at 
his job.  There were also subsequent VA treatment records 
noting complaints of low back pain.  An October 1988 
outpatient record noted a mass in the right groin area.  

Based upon this evidence, the RO determined in its April 1989 
decision that no back or groin pathology was shown during 
service, and there was no basis to determine that current 
findings were related to the veteran's period of service.  As 
noted above, that determination became final.  In order to 
reopen the claim, the veteran would have to submit new and 
material evidence.

Such evidence would have to tend to prove the merits of the 
claim as to each essential element that was a specified basis 
for the previous denial.  Evans, supra.  Thus, in this case, 
to be new and material the evidence would need to be 
probative of the question of whether any back or groin injury 
or disability began during service or that any current 
pathology was medically related to his period of service. 

The medical evidence received since April 1989 shows only 
continued treatment or complaints of back or groin pain 
and/or pathology.  There is no medical evidence of treatment 
during the veteran's period of service, or of any nexus 
between the current complaints and his period of service.  
Similarly, the veteran's own written statements in support of 
his claim to reopen are essentially cumulative of evidence of 
record in 1989. 

Since the evidence received since the April 1989 rating 
decision is cumulative of evidence of record considered in 
that decision, it does not bear directly and substantially 
upon the specific matters under consideration, and it is not 
so significant that it must be considered in order to fairly 
decide the merits of the claims, the veteran's attempt to 
reopen his claims for service connection for back and groin 
disabilities must fail.

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et 
seq.; see 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements. 

The regulation regarding new and material evidence was 
amended.  See 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).  This amendment to 
38 C.F.R. § 3.156(a) applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
The veteran's request to reopen his claim of entitlement to 
service connection was filed prior to that date.  Therefore, 
the amended regulation does not apply.

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran was notified in a February 2001 
letter that he would need to submit new and material evidence 
to reopen his previously denied claims.  The October 2001 
statement of the case (SOC) informed the veteran of the 
reasons why the evidence he submitted was not new and 
material.  The Board concludes that the discussions in the 
February 2001 letter and the SOC adequately informed the 
veteran of the evidence needed to substantiate his claims and 
complied with VA's notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
Board notes that the veteran's service medical records appear 
to be complete and the veteran has not identified any 
relevant evidence that is not of record and that could be 
obtained.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).



ORDER

New and material evidence not having been submitted, the 
attempt to reopen a claim for service connection for a back 
disorder is denied.

New and material evidence not having been submitted, the 
attempt to reopen a claim for service connection for a groin 
disorder, claimed as a cyst, is denied.  


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

